DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 07/23/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galitsky et al. (US 20190095425 A1).

Regarding claims 1 and 13, Galitsky teaches:
“a memory including a plurality of databases divided according to predicates” (par. 0055; ‘Classification data 301 includes question intent prefixes 311, mental verbs 312, imperative verbs 313, request suffixes 314, request prefixes 315, request verbs 316, stop prefixes 317 and templates 318. Other vocabulary words or words learned over time by classification application 102 are possible. Classification data 301 can be arranged in one or more arrays, lists, databases, or other data structures.’; par. 0077; ‘Matcher 132 receives a parse tree representing the utterance from parser 131 and identifies an imperative verb from imperative verbs 313.’);
“a communication circuit configured to receive voice data corresponding to a voice command from an external apparatus” (par. 0060; ‘In an aspect, matcher 132 determines that the first word in an utterance is either a verb in the present tense, a verb in active voice, and neither modal, mental, or a form of the word “to be.” Such constraints ensure, for example, that the verb is in the imperative form, e.g., “drop the temperature in the room.”’; par. 0085; ‘Based on an identified classification, autonomous agent 101 can take some action such as further interaction with user device 170 or reconfiguring, activating, or deactivating external device 180.’); and
“a processor operatively connected with the memory and the communication circuit” (par. 0153; ‘The RAM typically contains data and/or program modules that are 
“identify a type of a predicate included in the voice data” (par. 0060; ‘In an aspect, matcher 132 determines that the first word in an utterance is either a verb in the present tense, a verb in active voice, and neither modal, mental, or a form of the word “to be.” Such constraints ensure, for example, that the verb is in the imperative form, e.g., “drop the temperature in the room.”’),
“based on information included in a database corresponding to the identified predicate, determine at least one apparatus to execute the voice command and a function that the at least one apparatus will perform according to the voice command” (par. 0036; ‘An utterance can include a request that is formulated explicitly (e.g., “please turn up the heat” or implicitly (e.g., “it is cold.”).’), and
“control the at least one apparatus to execute the function according to the voice command” (par. 0036; ‘An utterance can include a request that is formulated explicitly (e.g., “please turn up the heat” or implicitly (e.g., “it is cold.”).’).

Regarding claims 2 (dep. on claim 1) and 14 (dep. on claim 13), Galitsky further teaches:
“in the case of controlling to execute the function according to the voice command, based on information included in the database, according to the at least one apparatus being determined as the electronic apparatus itself, execute the function according to the voice command” (par. 0032; ‘Intent can also be a class of utterances 

Regarding claims 3 (dep. on claim 1) and 15 (dep. on claim 13), Galitsky further teaches:
“in the case of controlling to execute the function according to the voice command, based on information included in the database, according to the at least one apparatus being determined as a third apparatus, control the communication circuit to transmit information regarding the function according to the voice command to the third apparatus” (par. 0032; ‘Intent can also be a class of utterances leading to a specific agent action (e.g., a request).’ Specific agent can be a third apparatus.).

Regarding claims 4 (dep. on claim 1) and 16 (dep. on claim 13), Galitsky further teaches:
“select a database corresponding to the identified predicate among the plurality of databases” (par. 0055; ‘Classification data 301 includes question intent prefixes 311, mental verbs 312, imperative verbs 313, request suffixes 314, request prefixes 315, request verbs 316, stop prefixes 317 and templates 318.’).

Regarding claims 5 (dep. on claim 1) and 17 (dep. on claim 13), Galitsky further teaches:
“wherein, in case there are a plurality of apparatuses to execute the voice command, the processor is further configured to request user identification for an 

Regarding claim 6 (dep. on claim 5), Galitsky further teaches:
“control the communication circuit to transmit information regarding the plurality of apparatuses and functions that the plurality of apparatuses will perform to the external apparatus, and control the communication circuit to receive information regarding an apparatus that a user selected among the plurality of apparatuses from the external apparatus” (par. 0032; ‘Intent can also be a class of utterances leading to a specific agent action (e.g., a request).’; par. 0156; ‘When specified, this can also include nontangible, transitory computer-readable media, such as data signals, data transmissions, or any other medium which can be used to transmit the desired information and which can be accessed by computing system 900.’).

Regarding claims 7 (dep. on claim 1) and 18 (dep. on claim 13), Galitsky further teaches:
“in case information on a user feedback is acquired, based on the information on the user feedback, update the plurality of databases distinguished according to predicates” (par. 0112; ‘In some implementations, server 712 may include one or more applications to analyze and consolidate data feeds and/or event updates received from 

Regarding claim 8 (dep. on claim 1), Galitsky further teaches:
“in case information corresponding to the predicate does not exist in the plurality of databases, control the communication circuit to transmit the predicate to an external server, and control the communication circuit to receive information corresponding to the predicate from the external server” (par. 0113; ‘Similarly, any necessary files for performing the functions attributed to server 712 may be stored locally on server 712 and/or remotely, as appropriate.’).

Regarding claim 10 (dep. on claim 1), Galitsky further teaches:
“wherein the plurality of databases include a verb database and an adjective database” (par. 0063; ‘Request suffixes 314 include adjectives that describe a state, such as a state of an object. Table 4 depicts examples of request suffixes.’; par. 0065; ‘Request verbs 316 include verbs that indicate a request or transaction.’).

Regarding claim 11 (dep. on claim 1), Galitsky further teaches:
“in case the plurality of databases include a verb database, information included in the verb database includes at least one of a user's request corresponding to the verb, a main apparatus corresponding to the verb, or a subject of an action corresponding to 

Regarding claim 12 (dep. on claim 1), Galitsky further teaches:
“wherein, in case the plurality of databases include an adjective database, information included in the adjective database includes at least one of a user's request corresponding to the adjective, a supportable voice analysis apparatus corresponding to the adjective, a supportable voice execution apparatus corresponding to the adjective, or an action corresponding to the adjective” (par. 0064; ‘To assist with determining whether an utterance is a request, classification application 102 can access request prefixes 315. Request prefixes 315 include leading adjectives.’).

Regarding claim 20 (dep. on claim 13), Galitsky further teaches:
“wherein the plurality of databases include a verb database and an adjective database, wherein information included in the verb database includes at least one of a user's request corresponding to the verb, a main apparatus corresponding to the verb, or a subject of an action corresponding to the verb, and wherein information included in the adjective database includes at least one of a user's request corresponding to the adjective, a supportable voice analysis apparatus corresponding to the adjective, a supportable voice execution apparatus corresponding to the adjective, or an action corresponding to the adjective” (par. 0060; ‘In an aspect, matcher 132 determines that .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galitsky in view of Warrick (US 20180167516 A1).

Regarding claims 9 (dep. on claim 1) and 19 (dep. on claim 13), Galitsky teaches voice commands.
However, Galitsky does not expressly teach macros, as in:
“identify whether the voice command was set as a macro in advance, and in case the voice command was set as a macro in advance, acquire processed voice data corresponding to the preset macro.”
Warrick teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the voice commands taught by Galitsky by incorporating Warrick’s macro commands in order to perform a number of functions in the room in response to receiving a voice command.


Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658